NILES, District Judge.
After a careful examination of the record submitted to me, the report of the special master upon objections to discharge, I find no reason to disturb the conclusions reached by said special master. Tf a statement is materially false, and made for the purpose of obtaining property, and such property was sold upon the truth and faith of such statement, that credit was obtained because of the said statement, and that the statement was made by the bankrupt, a discharge will be denied the bankrupt. I concur fully in the findings of the referee.